Case 2:20-cv-00050-JRG-RSP Document 199-1 Filed 06/29/20 Page 1 of 3 PageID #:
                                 13799



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


IMAGE PROCESSING TECHNOLOGIES,
LLC,

            Plaintiff,                 Case No. 2:20-CV-00050-JRG

      v.                               BEFORE: Hon. Rodney Gilstrap

SAMSUNG ELECTRONICS CO., LTD., ET      FILED UNDER SEAL
AL.,

           Defendants.



     DECLARATION OF MARC J. PENSABENE IN SUPPORT OF SAMSUNG’S
                 RENEWED MOTION IN LIMINE NO. 11
Case 2:20-cv-00050-JRG-RSP Document 199-1 Filed 06/29/20 Page 2 of 3 PageID #:
                                 13800



       I, Marc J. Pensabene, declare and state as follows:

       1.      I am a partner at O’Melveny & Myers LLP, counsel for Defendants Samsung

Electronics Co., Ltd. and Samsung Electronics America, Inc. (collectively, “Samsung”) in the

above captioned matter.

       2.      I submit this declaration in support of SAMSUNG’S RENEWED MOTION IN

LIMINE NO. 11, concurrently filed herewith.

       3.      I have personal knowledge of the statements set forth in this declaration and, if

called as a witness, would testify competently thereto.
       4.      Attached hereto as Exhibit 1 is an excerpt of a true and correct copy of the

transcript from the pre-trial hearing held before the Court on June 2, 2020, as provided by the

Court reporter in this action. All yellow highlighting was added by counsel for Samsung.

       5.      Attached hereto as Exhibit 2 is a true and correct copy of an email chain between

counsel for Samsung, Marc Pensabene, and counsel for Plaintiff, Michael Zachary, with the most

recent email dated June 9, 2020.

       6.      Attached hereto as Exhibit 3 is a true and correct copy of an email chain between

counsel for Samsung, Marc Pensabene, and counsel for Plaintiff, Michael Zachary, with the most

recent email dated June 26, 2020.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Dated: June 29, 2020                                 /s/ Marc J. Pensabene

                                                     Marc J. Pensabene
                                                     O’Melveny & Myers LLP




                                                 1
Case 2:20-cv-00050-JRG-RSP Document 199-1 Filed 06/29/20 Page 3 of 3 PageID #:
                                 13801



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court's

CM/ECF system per Local Rule CV-5(a)(3) on June 29, 2020 or by email.


                                                               /s/ Marc J. Pensabene
                                                                   Marc J. Pensabene
                                                                   O’Melveny & Myers LLP




                                                2
